 Case 2:20-cv-11264-JLS-MRW Document 20 Filed 08/17/21 Page 1 of 6 Page ID #:322



 1
 2
 3                                                                  -6
 4
 5
 6
 7
 8
 9          IN THE UNITED STATES DISTRICT COURT
10      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                             Case No. CV 20-11264 JLS (MRW)
13   GLEN ADKINS,
                       Petitioner,           ORDER DISMISSING ACTION
14                                           WITHOUT PREJUDICE
15                v.
16   FELICIA PONCE, Warden,
17                     Respondent.
18
19
           The Court summarily dismisses Petitioner’s unripe habeas action
20
     without prejudice.
21
                                          ***
22
           1.    Petitioner is a federal prisoner housed in this judicial district.
23
     He is serving a lengthy prison term for fraud and money laundering
24
     offenses. Petitioner is not projected for release until 2033. (Docket # 6
25
     at 5; www.bop.gov/inmateloc.)
26
           2.    Petitioner filed this habeas corpus action pursuant to 28 U.S.C.
27
     § 2241. He wishes to challenge a proposed regulation that the Bureau of
28
 Case 2:20-cv-11264-JLS-MRW Document 20 Filed 08/17/21 Page 2 of 6 Page ID #:323



 1   Prisons is in the process of enacting regarding the recently-passed
 2   First Step Act. The proposed regulation may affect the computation of
 3   credits Petitioner earns under the Act. Although not entirely clear,
 4   Petitioner seems to dispute the procedures and wording of the proposed
 5   regulation as inconsistent with the statute. (Docket # 1 at 2-8.)
 6         3.    Petitioner’s action is premature. The proposed regulation has
 7   not been enacted and may not have any impact on the ultimate calculation
 8   of his release from prison. Consistent with rulings from district courts
 9   around the nation, this Court must dismiss this challenge as unripe.
10         The First Step Act
11         4.    The First Step Act of 2018 reformed various aspects of the
12   federal prison system. Of relevance here, the Act created a system of
13   “earned time credits” (distinct from the “good time” credit system). A
14   prisoner can earn credits toward early release when she or he “successfully
15   completes evidence-based recidivism reduction programming or productive
16   activities.” 18 U.S.C.A. § 3632(d)(4).
17         5.     The First Step Act established deadlines for the development
18   and implementation of its new credit system. The first key deadline
19   (July 19, 2019) involved the creation of a “risk and needs assessment
20   system” to “review each prisoner's recidivism risk level, award earned time
21   credit as an incentive for participation in recidivism reduction
22   programming, and ‘determine when a prisoner is ready to transfer into
23   prerelease custody or supervised release in accordance with section 3624.’”
24   Bottinelli v. Salazar, 929 F.3d 1196, 1197-98 (9th Cir. 2019) (quotation
25   omitted). The Attorney General met that deadline. Id. at 1198.
26
27
28

                                              2
 Case 2:20-cv-11264-JLS-MRW Document 20 Filed 08/17/21 Page 3 of 6 Page ID #:324



 1           6.    Second, by January 2020, the BOP was to “complete the initial
 2   intake risk and needs assessment of each prisoner,” and “begin to expand”
 3   programming and incentives. 18 U.S.C. § 3621(h).
 4           7.    Finally, the BOP is to fully implement the earned time credit
 5   system so that “every prisoner has the opportunity to participate in and
 6   complete” assigned and eligible programming. The deadline for this
 7   implementation is January 15, 2022. Id.
 8           First Step Act Proposed Regulations and Petitioner’s
 9           Challenge
10           8.     The BOP published a proposed rule in November 2020, titled
11   “FSA Time Credits.” 85 FR 75268-01. The rule “would codify the
12   procedures for earning, awarding, losing, and restoring time credits earned
13   under the FSA for successful completion of” recidivism reduction programs.
14   (Docket # 6 at 7 (citing the Proposed Rule).) The proposed rule closed for
15   comments on January 25, 2021. (Id.) The regulatory analysis of the
16   proposed rule includes a link to a list of programs that qualify for earned
17   time credit. That list comprises the “Approved Programs Guide.”
18           9.    The Approved Programs Guide lists “all approved [evidence-
19   based recidivism reduction programming and productive activities],
20   including their descriptions, as well as setting forth the locations at which
21   they are available and the number of hours that can be earned by
22   participating in and completing them.” Beauchamp v. Bradley, No. CV 20-
23   11295 GJS, 2021 U.S. Dist. LEXIS 31472 at *8-9 (C.D. Cal. 2021).
24           10.   A review of the Federal Register and the Westlaw online
25   database reveals that the BOP has not enacted a final rule on this topic to
26   date.
27
28

                                             3
 Case 2:20-cv-11264-JLS-MRW Document 20 Filed 08/17/21 Page 4 of 6 Page ID #:325



 1         11.   Broadly read, Petitioner’s pleadings suggest that, under the
 2   proposed regulations, he is concerned that he may not retroactively qualify
 3   for the amount of earned time credits to which Petitioner believes he is
 4   entitled. (Docket # 1 at 2-4.) That, in turn, could potentially affect the date
 5   of Petitioner’s future release from custody. He also challenges aspects of
 6   the specific programs identified on the Approved Programs Guide.
 7         Relevant Law
 8         12.   A federal court is “limited to deciding ‘cases’ and
 9   ‘controversies.’” Bova v. City of Medford, 564 F.3d 1093, 1095 (9th Cir.
10   2009) (quoting U.S. Const. Art. III § 2). Ripeness is a component of the
11   Article III requirement. Id. at 1096.
12         13.   “Ripeness is a justiciability doctrine designed to prevent the
13   courts, through avoidance of premature adjudication, from entangling
14   themselves in abstract disagreements over administrative policies, and also
15   to protect the agencies from judicial interference until an administrative
16   decision has been formalized and its effects felt in a concrete way by the
17   challenging parties.” Nat’l Park Hosp. Ass’n v. Dep’t of Interior, 538 U.S.
18   803, 807-08 (2003) (cleaned up). “A claim is not ripe for adjudication if it
19   rests upon contingent future events that may not occur as anticipated, or
20   indeed may not occur at all.” Texas v. United States, 523 U.S. 296, 300
21   (1998) (cleaned up).
22         14.   Whether an administrative action is ripe for judicial review
23   requires a court “to evaluate (1) the fitness of the issues for judicial
24   decision and (2) the hardship to the parties of withholding court
25   consideration.” Nat’l Park Hosp. Ass’n, 538 U.S. at 808. When challenging
26   a regulation, the “finality” of the administrative action weighs in favor of
27
28

                                              4
 Case 2:20-cv-11264-JLS-MRW Document 20 Filed 08/17/21 Page 5 of 6 Page ID #:326



 1   judicial review. Abbott Laboratories v. Gardner, 387 U.S. 136, 149-50
 2   (1967).
 3         Analysis
 4         15.      Petitioner’s claims are not ripe for challenge in court. The
 5   proposed materials that Petitioner challenges (the November 2020
 6   proposed rule and the Approved Programs Guide) are just that – proposed.
 7   As the government correctly points out, the BOP is “in the midst of the
 8   rulemaking process with respect to the time credits under the FSA.”
 9   (Docket # 6 at 11.) The final regulation “rests upon contingent future
10   events” as the rule is reviewed and implemented. Texas, 523 U.S. at 300.
11   As such, the proposed regulations claims are premature and unfit for
12   judicial review. Abbott Laboratories, 387 U.S. at 149-50; Nat’l Park Hosp.
13   Ass’n, 538 U.S. at 808.
14         16.      Furthermore, the First Step Act allows the BOP until January
15   2022 to phase in the system for establishing programming that is eligible
16   for earned time credits. 18 U.S.C. § 3621(h). That includes establishing
17   the procedures to administer the program. Petitioner’s challenges to the
18   proposed regulations (designed to codify the procedures for awarding
19   earned time credits) are not ripe for review. Nat’l Park Hosp. Ass’n, 538
20   U.S. at 808.
21         17.      Numerous federal courts throughout the country that have
22   addressed similar inmate challenges to the proposed rules have uniformly
23   come to the same conclusion – the claims are unripe. See, e.g., Cohen v.
24   United States, 2021 WL 1549917 at *3 (S.D.N.Y. April 20, 2021); Hand v.
25   Barr, 2021 WL 392445 at *4 (E.D. Cal. Feb. 4, 2021); Matecki v. Thompson,
26   2021 WL 2457691 at *3 (E.D. Cal. June 16, 2021); Khouanmany v.
27
28

                                               5
Case 2:20-cv-11264-JLS-MRW Document 20 Filed 08/17/21 Page 6 of 6 Page ID #:327
